COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-10-085-CV


IN RE RICHMONT HOLDINGS, INC.,                                           RELATORS
NUKOTE HOLDING, INC., NUKOTE
INTERNATIONAL, INC., INKBRARY,
L.L.C., SUPERIOR ACQUISITIONS
L.L.C., JOHN P. ROCHON, SR., JOHN
P. ROCHON, JR., KELLY KITTRELL,
RUSSELL MACK, C & R SERVICES, INC.,
AND KENNETH R. SCHLAG

                                       ------------

                             ORIGINAL PROCEEDING

                                       ------------

                          MEMORANDUM OPINION1
                                       ------------

        The court has considered relators’ petition for writ of mandamus and is of the

opinion that the petition should be dismissed as moot.

        Accordingly, relators’ petition for writ of mandamus is dismissed as moot.


    1
    See Tex. R. App. P. 47.4, 52.8(d).
      This court’s March 19, 2010 stay of Respondent’s January 6, 2010 “Order

On Plaintiff=s Motion For Discovery Sanctions And Motion To Compel” in cause

number 2008-30173-211 pending in the 211th District Court of Denton County,

Texas, is hereby lifted. This order does not affect the stay order issued on May

21, 2010 and currently pending in cause number 02-10-00161-CV.

      The court has also considered real parties in interest’s motion for sanctions.

The motion is denied.


                                                   PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: May 25, 2010